                                                                            FILED
                                                                              OCT 2 4 2019
                  IN THE UNITED STATES DISTRICT COURT                     Clerk, U.S District Court
                                                                            District Of Montana
                      FOR THE DISTRICT OF MONTANA                                 Missoula

                            HELENA DIVISION


  DENNIS SULLIVAN,
                                                       CV 18-83-H-DLC-JTJ
                   Plaintiff,

     vs.                                                       ORDER

  DANIEL SEGOVIA, GARRET KENT,
  BEAU BATEZAR, JARED PIILOLA,
  JOSH DAHR, DANIEL WILLIAMSON,
  and NICHOLAS GRAVELEY,

                   Defendants.


      Before the Court is the Findings and Recommendations of United States

Magistrate Judge John Johnston, entered October 4, 2019, recommending that the

Court dismiss this matter pursuant to Rule 41 of the Federal Rules of Civil

Procedure. (Doc. 22.) Because he failed to timely object, Sullivan waived his

right to de novo review of the record. 28 U.S.C. § 636(b)(l)(C). Absent

objection, the Court reviews the Magistrate Judge's findings and recommendations

for clear error. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

(en bane); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error is "significantly

deferential" and exists if the Court is left with a "definite and firm conviction that a

                                          -1-
mistake has been committed."      United States v. Syrax, 235 F.3d 422,427 (9th Cir.

2000) (citations omitted).

      Under Rule 41(b), Fed. R. Civ. P., "if the plaintiff fails to prosecute or

comply .. . with a court order, a defendant may move to dismiss the action or any

claim against it."   The Ninth Circuit recognizes that a district court "has the

inherent power sua sponte to dismiss a case" on the same basis.      Henderson v.

Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986); see also Ferdikv. Bonzelet, 963

F.2d 1258, 1260.     With this inherent power comes the "preferred practice" that

the magistrate judge explicitly address the following factors before recommending

that the district court dismiss for failure to comply with a court order:

      (1) the public's interest in expeditious resolution of litigation; (2) the
      court's need to manage its docket; (3) the risk of prejudice to
      defendants/respondents; (4) the availability of less drastic alternatives;
      and (5) the public policy favoring disposition of cases on their merits.

Pagtalunan v. Galaza, 291 F.3d 639, 641--42 (9th Cir. 2002).

      The Court finds no clear error in Judge Johnston's findings and agrees with

his recommendation that this matter be dismissed pursuant to Rule 41 (b) and the

caselaw that springs from it.   The Court has reviewed Judge Johnston's Findings

and Recommendations (Doc. 22), as well as the Scheduling Order (Doc. 16) and

Judge Johnston's August 26, 2019 Order (Doc. 21).        On June 11, 2019, the Court



                                          -2-
ordered the parties to file disclosure statements within 60 days.   (Doc. 16 at 1.)

When Sullivan failed to comply, the Court ordered him to file his disclosure by

September 26, 2019-an extension of approximately six weeks beyond the original

deadline.    (Doc. 21 at 1.)   To date, Sullivan has failed to comply.   The Court is

satisfied with Judge Johnston's application of the Pagtalunan factors to the

circumstances here.

   Accordingly, reviewing Judge Johnston's Findings and Recommendations for

clear error and finding none, IT IS ORDERED that:

      (1)     Judge Johnston's Findings and Recommendations (Doc. 22) is

ADOPTED IN FULL, and this matter is DISMISSED pursuant to Rule 41(b), Fed.

R. Civ. P.

      (2)     The Clerk of Court is directed to close this matter and enter judgment

in favor of Defendants pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      (3)     The Clerk of Court is directed to have the docket reflect that the Court

certifies, pursuant to Rule 24(a)(3)(A), Fed. R. App. Proc., that any appeal of this

decision would not be taken in good faith.




                                          -3-
DATED this   24i\tay of October, 2019.




                                     Dana L. Christensen, Chief Judge
                                     United States District Court




                               -4-
